Citation Nr: 0517486	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  99-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for acute myelocytic 
leukemia.

2.  Entitlement to service connection for granulocytic 
sarcoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1988 to February 1992.  He served in Southwest Asia 
from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in January 2001 and March 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in September 2002 and March 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends his acute myelocytic 
leukemia and granulocytic sarcoma were incurred as a result 
of service in Southwest Asia.  During Persian Gulf War 
examinations in January 1998 the veteran denied any contact 
with spent shells that might have contained uranium, but 
stated that two or three times during his deployment alarms 
went off indicating a possible chemical attack.  
Correspondence from the veteran's family practice medical 
care provider dated in January 2002 noted a diagnosis of 
granulocytic sarcoma in 1996 and a history of acute 
myelocytic leukemia currently in remission.  It was the 
opinion of Dr. J.A.D. that it was "as likely as not that 
[the veteran's] symptoms arose from exposure to unknown 
substances during his service in the Gulf war."

An April 2004 VA examiner noted a diagnosis of chronic 
myelocytic leukemia, but stated that an opinion as to the 
etiology of this disorder was beyond his expertise.  In a 
subsequent opinion after reviewing the examination findings 
and the medical literature on myelocytic leukemia and 
sarcoma, the examiner stated that "if it can be shown that 
[the veteran] was exposed to radiation or noxious chemical 
agents, then it would be at least as likely as not, that the 
myelocytic leukemia was related to this exposure."  In a 
June 2005 brief in support of the claim the veteran's 
representative, in essence, asserted that the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
should be requested to verify the veteran's possible exposure 
to noxious chemical agents, such as burning oil well smoke 
and residual radiation from depleted uranium used in anti-
armor ordinance.  As this matter may substantiate the 
veteran's claim, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  An attempt should be made to verify 
the veteran's claimed exposure to 
radiation and toxic chemicals by the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) at 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.  

2.  The record should be reviewed and a 
specific determination made, based on the 
complete record, as to whether the 
veteran's exposure to radiation or toxic 
chemicals has been verified.  The veteran 
should be notified of this determination 
and afforded the opportunity to respond.

3.  If exposure to radiation or toxic 
chemicals during active service is 
verified, the veteran should be scheduled 
for an examination, by an appropriate 
medical specialist, for an opinion as to 
whether there is at least a 50 percent 
probability or greater that myelocytic 
leukemia or granulocytic sarcoma were 
incurred as a result of service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



